Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1 and 9 are amended.  Claim 14 is canceled.  Claims 15-17 are added.  Claims 1-13 and 15-17 are pending.
Response to Arguments
2.	Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. 
 	Applicant’s amendment does not overcome the cited prior art.  The amended claim language “HVAC system of a structure”, “physically operating a controller at the structure to operate the HVAC system” do not overcome the cited prior art.
 For example:
 [0025] FIG. 1 discloses an HVAC network adept at operating multiple HVAC units, sensors, and interactive displays using an intelligent control unit to manage and facilitate communications within an HVAC system.
[0026] FIGS. 2-4 detail how isolated HVAC systems may interface to form a distributed HVAC system. Providing connectivity between independent HVAC systems enables robust data viewing and equipment control of each HVAC system from multiple user interfaces.
[0027] FIGS. 5-6 discuss the creation of a self-sufficient, resilient HVAC network that provides wireless connectivity between HVAC devices and user interfaces without depending on a centralized server for operation. These advantages are realized by overcoming technical issues involved in the detection and switching between communication networks to ensure a reliable communication backbone for HVAC system communication. Another advantage is the automatic identification of network members using layered security protocols such as small acceptance windows, built-in passwords, and application level ID pre-filtering.
[0028] FIGS. 7-8 describe the technical details of the hardware, interfaces, and applications that enable a control unit to provide integrated control and management of an HVAC system. Novel features of the control unit overcome a number of technical issues present in traditional HVAC networks such as the siloed operation of multiple HVAC units in a single system. The solutions described below may allow for pan-HVAC communications using a reliable wireless service that also provides easy onboarding to existing wireless networks.
[0029] FIGS. 9-12 explain a number of technical advantages created when an HVAC control unit is augmented with services from an HVAC server. Embodiments explain how control units in an HVAC system may overcome limited communication resources to interface with an HVAC server to provide enhanced troubleshooting abilities and expanded access to user applications.
[0076] Once first control unit 102a and user device 110 are connected, a homeowner may use user device 110 to control HVAC system 100. Application 111 may provide the homeowner with a number of commands to adjust the services provided by HVAC units 104a and 104b. For example, the homeowner may transmit a temperature adjust command over LAN 126 to first control unit 102a to change the temperature of living room 270, which is within second zone 250. First control unit 102a may receive the temperature adjust command from user device 110, recognize that the command is for living room 270, which is in second zone 250 controlled by second control unit 102b, and communicate the temperature adjust command to second control unit 102b over LAN 126. Second control unit 102b may then communicate the command to second HVAC device 104b to adjust the temperature of living room 270. Accordingly, a user may control the temperature in multiple rooms of home 210 despite being located in a zone that does not include the room where the temperature is adjusted.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al. (U.S. Patent Application No. 2016/0211985, hereinafter Castillo).
 	With respect to claim 1, Castillo discloses a method for authenticating a user for an HVAC system of a structure, the method comprising:
effecting an initial proximity-based wireless communication pairing function between a portable device and the HVAC system (e.g. Castillo, paragraphs 0041, “…handheld devices…User device 110 may connect with control unit 102a using an application 111 on a graphical user interface (GUI) provided by user device…”; paragraph 0042, “…control unit 102a may include one or more applications 840 that interact with the devices of HVAC system 100 to provide intelligent, targeted HVAC services…”);
providing, via the HVAC system, a plurality of instructions for operating the HVAC system to the portable device; physically operating a controller at the structure to operate the HVAC system to perform the plurality of instructions; perform the plurality of instruction; and 
permitting the portable device to access at least one additional function of the HVAC system if the HVAC system detects the plurality of instructions have been performed  (e.g. Castillo, paragraph 0025, “Fig. 1 discloses an HVAC network adapted at operating multiple HVAC units, sensors, and interactive displays using an intelligent control unit to manage and facilitate communications within an HVAC system”; paragraph 0048, “Remote device 122 represents one or more laptops…handheld device, smartphones…for enabling a remote user to interact with control units 102 in system 100”; paragraphs 0049, “...LAN 126 is a wireless LAN (WLAN).  Access point 116 may use any appropriate communication standard to facilitate the networking devices in HVAC system 100.  Access point 116 may be a wireless access point using a WI-FI (IEEE 802.11), Bluetooth…”; paragraph 0050, “HVAC control network 124 represents any suitable communication network that facilitates the exchange of data among control units 102 and the other devices of HVAC system 100…”);
Castillo does not explicitly mention permitting the portable electronic device to access to at least one additional function of the HVAC system if the HVAC system detects the plurality of instructions have been performed.
However, monitoring control setting (i.e. completing certain steps) before user is allowed to operate the control system would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure safety operation of the HVAC system.

 	With respect to claim 2, Castillo discloses the method of claim 1, wherein the initial pairing is a Bluetooth pairing (e.g. Castillo, paragraph 0049).

With respect to claim 3, Castillo discloses the method of claim 1, wherein the plurality of instructions includes the placement or removal of a first call signal from a thermostat and the placement or removal of a second call signal from the thermostat (e.g. Castillo, paragraph 0098).

With respect to claim 4, Castillo discloses the method of claim 3, wherein the plurality of instructions includes a prescribed time between the placement or removal of the first call signal and the placement or removal of the second call signal (e.g. Castillo, paragraph 0111)

With respect to claim 5, Castillo discloses the method of claim 3, wherein the plurality of instructions includes the placement or removal of third call signal from the thermostat (e.g. Castillo, paragraphs 0032 and 0098).

 	With respect to claim 6, Castillo discloses the method of claim 3, wherein the first or second call is cooling (e.g. Castillo, paragraph 0220).

With respect to claim 7, Castillo discloses the method of claim 3, wherein the first or second call is heating (e.g. Castillo, paragraph 0037).

With respect to claim 8, Castillo discloses the method of claim 3, wherein the first or second call is a blower call (e.g. Castillo, paragraph 0066).

 	With respect to claim 9, Castillo discloses a system for authenticating a user for an HVAC system of a structure, the system comprising:
 	an HVAC system configured to:
 	 	initiate a proximity-based wireless communication pairing function with a portable device; provide a plurality of instructions for physically operating a controller at the structure to operate the HVAC system to the portable device (e.g. Castillo, paragraphs 0025, 0041-0042 and 0048, “Remote device 122 represents one or more laptops…handheld device, smartphones…for enabling a remote user to interact with control units 102 in system 100”; paragraphs 0049, “...LAN 126 is a wireless LAN (WLAN).  Access point 116 may use any appropriate communication standard to facilitate the networking devices in HVAC system 100.  Access point 116 may be a wireless access point using a WI-FI (IEEE 802.11), Bluetooth…”; paragraph 0050, “HVAC control network 124 represents any suitable communication network that facilitates the exchange of data among control units 102 and the other devices of HVAC system 100…”).
 	Castillo does not explicitly mention permitting the portable device access to at least one additional function of the HVAC system if the HVAC system detects the plurality of instructions have been performed.
 However, monitoring control setting (i.e. completing certain steps) before user is allowed to operate the control system would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure safety operation of the HVAC system.

 With respect to claim 10, Castillo discloses the system of claim 9, wherein the plurality of instructions includes the placement or removal of a first call signal from a thermostat and the placement or removal of a second call signal from the thermostat (e.g. Castillo, paragraphs 0032 and 0098).

With respect to claim 11, Castillo discloses the system of claim 10, wherein the plurality of instructions includes a prescribed time between the placement or removal of the first call signal and the placement or removal of the second call signal (e.g. Castillo, paragraph 0111).

With respect to claim 12, Castillo discloses the system of claim 10, wherein the plurality of instructions includes the placement or removal of a third first call signal (e.g. Castillo, paragraph 0098).

With respect to claim 13, Castillo discloses the system of claim 9, wherein the HVAC system includes a control board and a Bluetooth transceiver (e.g. Castillo, paragraph 0049).

4.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al. (U.S. Patent Application No. 2016/0211985, hereinafter Castillo) in view of Shelton (U.S. Patent Application Publication No. 20190206004).
With respect to claim 15, Castillo does not explicitly mention the method of claim 1, further comprising increasing a wireless network strength so that wireless communication can be maintained between the portable device and the HVAC system at a distance greater than two meters.
However, Shelton discloses a similar feature (e.g. Shelton, paragraphs 0417, “…beacon technology can currently achieve indoor distance measurements with accuracy of about 1-2 meters, with improve accuracy in closer proximities (within 0-6 meters).  To improve accuracy of the distance measurements, a compass is used with the BLE”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Castillo’s using wireless communication between HVAC and mobile device including proximity-based wireless communication with Shelton’s improve accuracy in closer proximities with (0-6 meters) with accuracy and improve accuracy in closer proximities (Shelton, paragraph 0417). 

With respect to claim 16,  Castillo does not explicitly mention the method of claim 9, where the HVAC system is further configured to increase a wireless network strength when the plurality of instructions have been performed such that the wireless communication can be maintained between the portable device and the HVAC system at a distance greater than two meters.
However, Shelton discloses a similar feature (e.g. Shelton, paragraphs 0417, “…beacon technology can currently achieve indoor distance measurements with accuracy of about 1-2 meters, with improve accuracy in closer proximities (within 0-6 meters).  To improve accuracy of the distance measurements, a compass is used with the BLE”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Castillo’s using wireless communication between HVAC and mobile device including proximity-based wireless communication with Shelton’s improve accuracy in closer proximities with (0-6 meters) with accuracy and improve accuracy in closer proximities (Shelton, paragraph 0417). 

5.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al. (U.S. Patent Application No. 2016/0211985, hereinafter Castillo) in view of ToKunaga et al. (U.S. Patent Application Publication No. 2018/0103022, hereinafter Tokunaga).
With respect to claim 17, Castillo discloses a method for authenticating a user for an HVAC system, the method comprising:
Effecting an initial proximity-based wireless communication pairing function between a portable device and the HVAC system (e.g. Castillo, paragraph 0040).
Castillo does not explicitly disclose displaying a code to the user on the HVAC system; 
Entering the code on the portable device; Communicating the code from the portable device the HVAC system; and Permitting the portable device to access at least one additional function of the HVAC system if the HVAC system detects the code from the portable device.  
 	However, Tokunaga discloses the similar feature (e.g. Tokunaga, paragraph 0070).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Tokunaga’s teaching of matching and linking between two devices with Castillo’s verifying PIN between the user device with HVAC controller to enable the control of the HVAC with the user device to ensure user is authorized to operate the HVAC. 
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONGOC TRAN/Primary Examiner, Art Unit 2434